       Case 2:19-cv-11310-GGG-JVM Document 36 Filed 10/05/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    GAIL B. PERKINS, INDIVIDUALLY                                                 CIVIL ACTION
    AND ON BEHALF OF HER DECEASED
    HUSBAND, LUCIUS T. PERKINS                                                       NO: 19-11310

    VERSUS                                                                            SECTION: T

    HUNTINGTON INGALLS
    INDUSTRIES, ET AL.

                                             ORDER

        Before the Court are two related motions for summary judgment filed by Ameron

International Corporation (“Ameron”) 1 and International Paint LLC (“IP”). 2 Gail Perkins,

Individually, and on behalf of Decedent Lucius T. Perkins, (“Plaintiff”) has not filed an opposition.

For the following reasons, the Motions for Summary Judgment3 are GRANTED.

                                         BACKGROUND

        Plaintiff filed suit in Civil District Court for the Parish of Orleans alleging that

Decedent contracted Acute Myeloid Leukemia ("AML") as a result of benzene exposure while

working as a painter, outfitter, and shipfitter at Avondale’s Algiers yard in Orleans Parish.

Plaintiff further alleged that Decedent was exposed to benzene and benzene-containing

products distributed, manufactured and sold by Ameron and by IP. However, Ameron and IP

contend that Plaintiff has had ample opportunity to conduct discovery and that there is no

evidence to support Plaintiff’s claims against Ameron or IP. Ameron and IP claim that there

are no fact witnesses or expert witnesses to support that either Ameron or IP are liable for

Decedent’s alleged benzene exposure. Therefore, Ameron and IP assert that Plaintiff’s claims

should be dismissed.

1
  R. Doc. 32.
2
  R. Doc. 34.
3
  R. Docs. 32 and 34.


                                                 1
       Case 2:19-cv-11310-GGG-JVM Document 36 Filed 10/05/20 Page 2 of 3




                                           LAW AND ANALYSIS

        Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”4 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 5 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”6

        Ameron and IP claim that Plaintiff cannot meet her burden of proof. In any personal injury

suit, the plaintiff bears the burden of proving causation by a preponderance of the evidence.7 A

cause is a legal cause in fact if it has a proximate relation to the harm which occurs.8 “A proximate

cause is generally defined as any cause which, in natural and continuous sequence, unbroken by

any efficient, intervening cause, produces the result complained of and without which the result

would not have occurred.”9 Proof of causation in toxic tort cases has two components, general and

specific.10 “General causation” refers to whether a substance is capable of causing a particular

injury or condition in the general population, while “specific causation” refers to whether a

substance caused a particular individual's injury.11




4
  Fed. R. Civ. P. 56(a).
5
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
6
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
7
  Maranto v. Goodyear Tire & Rubber Co., 94-2603 (La. 2/20/95), 650 So.2d 757.
8
  Butler v. Baber, 529 So.2d 374 (La.1988).
9
  Sutton v. Duplessis, 584 So.2d 362, 365 (La.App. 4 Cir.1991).
10
   Pick v. American Medical Systems, Inc., 958 F.Supp. 1151, 1164 (E.D. La.1997).
11
   Knight v. Kirby Inland Marine, Inc., 482 F.3d 347, 351 (5th Cir. 2007).


                                                         2
          Case 2:19-cv-11310-GGG-JVM Document 36 Filed 10/05/20 Page 3 of 3




           In this case, Plaintiff has failed to produce any evidence to support her claim against

Ameron or IP. Plaintiff failed to respond to the pending motions for summary judgment which

contend that Plaintiff has not identified any witnesses to support her claim or any documentary

evidence to support her claim. Plaintiff has no support that her late husband’s diagnosis of AML

was the result of benzene exposure sufficient to sustain her burden of proof with regard to general

causation. Additionally, Plaintiff has offered no evidence that the Decedent worked with or around

any benzene-containing product supplied, manufactured, or distributed by Ameron or IP. Without

evidence to support Plaintiff’s claims against Ameron or IP, Ameron and IP are entitled to

judgment as a matter of law dismissing Plaintiff’s claims.

                                          CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Motions for Summary Judgment12

are GRANTED.

           New Orleans, Louisiana, on this 5th day of October, 2020.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




12
     R. Docs. 32 and 34.


                                                  3
